UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7917


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OPIO DIARRA MOORE, a/k/a O,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:08-cr-00203-RWT-1; 8:13-cv-03589-RWT)


Submitted:   May 31, 2016                   Decided:   June 3, 2016


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Opio Diarra Moore, Appellant Pro Se.     Deborah A. Johnston,
Assistant United States Attorney, Greenbelt, Maryland; Michael
Richard Pauze, Assistant United States Attorney, Washington,
D.C.; Christen Anne Sproule, Assistant United States Attorney,
Los Angeles, California, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Opio       Diarra   Moore      seeks   to    appeal    the    district       court’s

order    denying      relief     on    his    28    U.S.C.   § 2255       (2012)    motion.

The order is not appealable unless a circuit justice or judge

issues        a     certificate         of        appealability.             28      U.S.C.

§ 2253(c)(1)(B) (2012).               A certificate of appealability will not

issue     absent      “a     substantial       showing       of     the    denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating          that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);      see    Miller-El     v.    Cockrell,      537 U.S. 322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Moore has not made the requisite showing.                         Accordingly, we deny

a   certificate       of    appealability          and    dismiss    the    appeal.        We

dispense      with        oral   argument      because       the     facts    and     legal




                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3